Citation Nr: 0900278	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant contends that he served with a Filipino 
guerilla unit from November 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 administrative 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in January 2007.  
At that time, the Board found that the record contained new 
and material evidence sufficient to grant the appellant's 
petition to reopen the claim of entitlement to basic 
eligibility for Department of Veterans Affairs benefits.  The 
Board remanded the issue on the merits for additional 
development.

The Board notes that the appellant submitted to the RO a new 
set of partially legible copies of documents in September 
2008.  The veteran indicated that he wished to waive 
preliminary RO review.  The Board notes that the most recent 
supplemental statement of the case issued by the RO is dated 
August 2008.  Although the documents submitted in September 
2008 were received at the RO and not considered in a new 
readjudication of the case at that level, the Board notes 
that the new documents submitted by the appellant do not 
contain information pertinent to this appeal.  In this 
regard, the documents do not suggest any facts pertinent to 
the outcome of this appeal, and indeed the documents do not 
even correspond to dates within the period the appellant 
contends should be recognized as active service.  These 
documents are not pertinent to the issue currently on appeal


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability 
compensation and pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.40, 3.41, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant has been sent VCAA 
notice letters in connection with this appeal in May 2002, 
March 2007, and April 2007.  To any extent that these letters 
may be considered inadequate to inform the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, the Board notes that the appellant has 
raised this same claim several times over a period of greater 
than one decade; he has correspondingly been notified of the 
reasons for the denial of the claim on several previous 
occasions, including in a previous June 1995 Board decision 
on this issue which explained what the evidence must show to 
demonstrate entitlement to benefit sought.  The appellant has 
repeatedly sent in correspondence and evidence attempting to 
demonstrate details of his service.  In this case involving 
the appellant's appeal for recognition of military service 
granting eligibility for VA benefits, the record of his 
multiple adjudications of this matter for over a decade 
persuasively demonstrates that the appellant has actual 
knowledge of the criteria for the benefits currently sought.

In any event, the Board finds that any inadequacy in this 
regard ultimately does not prejudice the appellant with 
regard to the claim.  For reasons described below, the Board 
finds that the appellant has not been shown to have had 
service that would make him eligible for VA benefits.  In 
Palor v. Nicholson, 21 Vet.App. 202, 209-210 (2007), the 
Court found, in the case of a claimant who was conclusively 
determined to not have service that would qualify him for 
veteran status, that VA's failure to inform him of the 
methods for proving veteran status did not prejudice the 
claimant.  The appellant in this case, as in Palor, is 
ineligible for VA benefits as a matter of law.  The Board 
therefore concludes that any deficiency in the provided VCAA 
notice with respect to establishing the appellant's basic 
eligibility for VA benefits cannot affect the outcome of that 
claim.  That error therefore is harmless and not prejudicial 
to the claim.

The May 2002, March 2007, and April 2007 letters advised the 
appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that these letters were all sent to 
the appellant prior to the most recent RO-level 
readjudication of this case and the issuance of the August 
2008 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the appellant was provided with notice meeting 
the requirements of Dingess/Hartman in a letter dated August 
2008.  This notice did not precede the most recent RO-level 
adjudication of this case and was therefore arguably 
untimely.  However, the Board finds that this error 
ultimately does not prejudice the appellant with regard to 
the claim.  As discussed above, the Board concludes that any 
deficiency in the provided VCAA notice with respect to 
establishing the appellant's basic eligibility for VA 
benefits cannot affect the outcome of that claim.  That error 
therefore is harmless and not prejudicial to the claim.  
Palor v. Nicholson, 21 Vet.App. 202, 209-210 (2007).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence following a prior Board remand 
to achieve further clarification and development of the 
record.  All available pertinent records have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the appellant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the appellant with this appeal.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the 
requisite service or to his surviving spouse.  38 U.S.C.A. § 
1521.

 "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
(DIC) and burial allowances.  Those inducted between October 
6, 1945 and June 30, 1947, inclusive, are included for 
compensation benefits and DIC.  Service in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  In the 
instant case, as discussed below, the service department has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC based the certification on the information supplied by 
the appellant.  The Board is bound by the certification of no 
recognized service by the service department.  38 C.F.R. 
§§ 3.8, 3.9; Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

In his January 2002 application for disability benefits, the 
appellant appears to have reported that he served with 
guerrilla forces, under the command of a Sgt. Anderson, from 
November 1942 to September 1945.  The Board notes that the 
appellant's indications in this regard are not entirely 
clear, but the appellant entered information onto a form in a 
section which denotes "active service," listing November 
1942 as the date he entered active service and September 1945 
as the date separated from active service.  The appellant 
additionally indicated that he served under: "Sgt. Anderson 
Fil-Am Guerilla; USAFE 3714th - Quarter Master."

Submitted documents include a May 2002 lay statement from a 
man who testifies that he recalls that his father treated a 
man with the appellant's name in 1943 who was a guard to 
American military officers.  Additionally, a series of 
documents have been submitted showing the appellant's 
correspondence with Philippine authorities regarding 
recognition of military service.  Most recently, the 
appellant has submitted copies of additional documentation 
pertaining to his employment history and marriage.

In March 1994, the RO sent a letter to the Chief of the 
Noncurrent Records Section of the Adjutant General in Camp 
Aguinaldo, Quezon City, Philippines, and requested a copy of 
the appellant's Form 23 Processing Affidavit.  This letter 
included the identifying information provided by the 
appellant in his original claim.  In June 1994, the Adjutant 
General replied to the request, indicating: "No record 
exists regarding this claimant."

The RO also requested verification of the appellant's service 
by the U.S. service department.  The original request 
presented the information provided by the claimant.  In a 
November 1994 response,  the National Personnel Records 
Center (NPRC) indicated: "Subject has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."

A joint affidavit dated February 2002 indicates that the 
appellant, whose name is represented by the initials J.S.R., 
may have been identified in some U.S. records under the name 
J.S.S. (with the same name as the middle name and surname).  
The February 2002 joint affidavit further testifies that 
J.S.R. and J.S.S. are the same person, the appellant.  A 
December 1996 letter to the appellant appears to have 
informed him that a VA Form 3101 was sent to the appropriate 
military unit to verify his service under the J.S.S. version 
of his name (using the same name as the middle name and 
surname).  As noted in the Board's January 2007 remand, the 
Board has been unable to find a VA Form 3101 in the claims 
file using the J.S.S. version of the appellant's name; the VA 
Form 3101 received by the RO in November 1994 appears to have 
only listed the J.S.R. version of the name.

The Board remanded this case in January 2007 to determine 
whether utilizing any of the alternative versions and 
spellings of the appellant's name presented in the record may 
result in a change in the negative certification from the 
NPRC.  However, the May 2007 reply to the RO's request for 
information in this regard answers this question by 
explaining that: "we are unable to identify a [record] ... 
without a service number."  A review of the claims file 
reveals that none of the information and documentation 
submitted, nor any of the appropriate forms completed by the 
appellant, has ever provided a service number; this includes 
forms, such as the one used to file his January 1992 claim 
for benefits, which specifically ask for this information.  
Thus, the alternative versions of the appellant's name do not 
result in any revision of the official service department 
negative certification in this case.

The Board notes that the claimant was notified through the 
issuance of an August 2008 supplemental statement of the case 
that the directed development did not revise the negative 
certification, and the claimant responded with a new 
submission of documents which neither provide a service 
number nor otherwise pertinently change the evidence of 
record.  The Board finds no useful purpose would be served 
from additional delay for further development of this case at 
this point.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).  In cases for VA benefits where requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  In short, under 38 C.F.R. 
§§ 3.41 and 3.203, Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).

None of the recently submitted items from the appellant 
contains any additional facts which may change the basis of 
the NPRC's findings and warrant another recertification.  The 
Board finds that the copies of documents recently submitted 
by the claimant present no basis for seeking another 
recertification from the NPRC.

After all necessary development of the record, the Board 
finds that the NPRC has certified, originally in November 
1994, that the appellant "has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  All appropriate additional development has 
resulted in no revision of that negative certification.  
Accordingly, the Board finds that the claimant did not have 
recognized active service that would confer on him veteran's 
status, or eligibility for VA disability benefits.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


